Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) between EARTHLINK INC., a Delaware
corporation (the “Company”), and JOSEPH M. WETZEL (referred to herein as “You”)
was entered into on August 27, 2007.

RECITALS


1.             THE COMPANY IS ENGAGED IN THE BUSINESS OF PROVIDING INTEGRATED
COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL CONSUMERS
AND BUSINESS CUSTOMERS THROUGHOUT THE STATES OF THE UNITED STATES; AND


2.             THE COMPANY HAS DETERMINED THAT, IN VIEW OF YOUR KNOWLEDGE,
EXPERTISE AND EXPERIENCE IN THE INTEGRATED COMMUNICATION SERVICES AND RELATED
VALUE-ADDED SERVICES INDUSTRIES, YOUR SERVICES AS THE CHIEF OPERATING OFFICER OF
THE COMPANY WILL BE OF GREAT VALUE TO THE COMPANY, AND ACCORDINGLY, THE COMPANY
DESIRES TO ENTER INTO THIS AGREEMENT WITH YOU ON THE TERMS SET FORTH HEREIN IN
ORDER TO SECURE SUCH SERVICES; AND


3.             YOU DESIRE TO SERVE AS THE CHIEF OPERATING OFFICER OF THE COMPANY
ON THE TERMS SET FORTH HEREIN.

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:


1.             DEFINITIONS.


(A)          “AFFILIATE” MEANS ANY TRADE OR BUSINESS WITH WHOM THE COMPANY WOULD
BE CONSIDERED A SINGLE EMPLOYER UNDER SECTIONS 414(B) OR 414(C) OF THE CODE.


(B)          “BENEFICIAL OWNERSHIP” MEANS BENEFICIAL OWNERSHIP AS THAT TERM IS
USED IN RULE 13D-3 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(C)          “BUSINESS COMBINATION” MEANS A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY.


(D)          “BUSINESS OF THE COMPANY” MEANS THE BUSINESS OF PROVIDING
INTEGRATED COMMUNICATION SERVICES AND RELATED VALUE ADDED SERVICES TO INDIVIDUAL
CONSUMERS AND BUSINESS CUSTOMERS.


(E)          “CAUSE” MEANS (I) YOUR COMMISSION OF ANY ACT OF FRAUD OR DISHONESTY
RELATING TO AND ADVERSELY AFFECTING THE BUSINESS AFFAIRS OF THE COMPANY; (II)
YOUR CONVICTION OF ANY FELONY; OR (III) YOUR WILLFUL AND CONTINUED FAILURE TO
PERFORM SUBSTANTIALLY YOUR DUTIES OWED TO THE COMPANY AFTER WRITTEN NOTICE
SPECIFYING THE NATURE OF SUCH NON-PERFORMANCE AND A REASONABLE OPPORTUNITY TO
CURE SUCH NON-PERFORMANCE.  NO ACT OR OMISSION SHALL BE CONSIDERED “WILLFUL”
UNLESS IT IS DONE OR OMITTED IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT THE
ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


--------------------------------------------------------------------------------



(F)          “CHANGE IN CONTROL EVENT” OF THE COMPANY MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:

(1)           THE ACCUMULATION IN ANY NUMBER OF RELATED OR UNRELATED
TRANSACTIONS BY ANY PERSON OF BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE COMPANY’S VOTING STOCK; PROVIDED THAT
FOR PURPOSES OF THIS SUBPARAGRAPH (1), A CHANGE IN CONTROL EVENT WILL NOT BE
DEEMED TO HAVE OCCURRED IF THE ACCUMULATION OF MORE THAN FIFTY PERCENT (50%) OF
THE VOTING POWER OF THE COMPANY’S VOTING STOCK RESULTS FROM ANY ACQUISITION OF
VOTING STOCK (A) BY THE COMPANY, (B) BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED
TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY AFFILIATE, OR (C) BY ANY
PERSON PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B)
OF SUBPARAGRAPH (2) BELOW; OR

(2)           CONSUMMATION OF A BUSINESS COMBINATION, UNLESS, IMMEDIATELY
FOLLOWING THAT BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE PERSONS
WHO WERE THE BENEFICIAL OWNERS OF VOTING STOCK OF THE COMPANY IMMEDIATELY PRIOR
TO THAT BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
FIFTY PERCENT (50%) OF THE THEN OUTSTANDING SHARES OF COMMON STOCK AND MORE THAN
FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
STOCK ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE ENTITY
RESULTING FROM THAT BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, AN
ENTITY THAT AS A RESULT OF THAT TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS RELATIVE TO EACH OTHER AS
THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THAT BUSINESS COMBINATION, OF THE COMMON
STOCK AND VOTING STOCK OF THE COMPANY, AND (B) AT LEAST SIXTY PERCENT (60%) OF
THE MEMBERS OF THE BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM THAT BUSINESS
COMBINATION HOLDING AT LEAST SIXTY PERCENT (60%) OF THE VOTING POWER OF SUCH
BOARD OF DIRECTORS WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD OF DIRECTORS
PROVIDING FOR THAT BUSINESS COMBINATION AND AS A RESULT OF OR IN CONNECTION WITH
SUCH BUSINESS COMBINATION, NO PERSON HAS A RIGHT TO DILUTE EITHER OF SUCH
PERCENTAGES BY APPOINTING ADDITIONAL MEMBERS TO THE BOARD OF DIRECTORS OR
OTHERWISE WITHOUT ELECTION OR OTHER ACTION BY THE STOCKHOLDERS; OR

(3)           A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, EXCEPT PURSUANT TO A BUSINESS COMBINATION THAT COMPLIES
WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH (2) ABOVE; OR

(4)           APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT PURSUANT TO A BUSINESS
COMBINATION THAT COMPLIES WITH CLAUSES (A) AND (B) OF SUBPARAGRAPH 2 ABOVE.


(G)         “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY
REGULATIONS PROMULGATED THEREUNDER.

2


--------------------------------------------------------------------------------



(H)         “COMPANY” SHALL MEAN EARTHLINK, INC.


(I)           “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL NON-PUBLIC
INFORMATION CONCERNING, RELATING TO AND/OR IN THE POSSESSION OF THE COMPANY
AND/OR ITS AFFILIATES AND/OR THE BUSINESS OF THE COMPANY TREATED AS CONFIDENTIAL
OR SECRET BY THE COMPANY AND/OR ITS AFFILIATES (THAT IS, SUCH BUSINESS
INFORMATION IS SUBJECT TO EFFORTS BY THE COMPANY AND/OR ITS AFFILIATES THAT ARE
REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY) THAT DOES NOT
CONSTITUTE A TRADE SECRET, INCLUDING, WITHOUT LIMITATION, INFORMATION CONCERNING
THE COMPANY’S OR AN AFFILIATE’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.), ANNUAL AND LONG RANGE BUSINESS
PLANS, PRODUCT AND SERVICE PLANS, MARKETING PLANS AND METHODS, EMPLOYEE LISTS
AND INFORMATION, IN WHATEVER FORM AND WHETHER OR NOT COMPUTER OR ELECTRONICALLY
ACCESSIBLE.


(J)           “ELIGIBLE EARNINGS” HAS THE SAME MEANING GIVEN TO THAT TERM IN THE
COMPANY’S BONUS PLAN AND PAYROLL POLICIES.


(K)          “GOOD REASON” MEANS, WITH RESPECT TO YOUR TERMINATION OF
EMPLOYMENT, ANY OF THE FOLLOWING ACTS OR OMISSIONS THAT IS NOT CURED WITHIN TEN
(10) DAYS AFTER WRITTEN NOTICE OF SUCH ACT OR OMISSION IS DELIVERED TO THE
COMPANY, THE CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHAIRMAN OF THE
LEADERSHIP AND COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS:

(1)           WITHOUT YOUR EXPRESS WRITTEN CONSENT (I) THE ASSIGNMENT TO YOU OF
ANY DUTIES INCONSISTENT IN ANY RESPECT WITH YOUR POSITION, AUTHORITY, DUTIES OR
RESPONSIBILITIES AS CONTEMPLATED BY SECTION 2, (II) THE REQUIREMENT BY THE
COMPANY THAT YOU REPORT TO ANY OFFICER OR EMPLOYEE OTHER THAN DIRECTLY TO THE
CHIEF EXECUTIVE OFFICER, THE PRESIDENT OF THE COMPANY (EXCLUDING A PRESIDENT OF
ANY DIVISION OF THE COMPANY) OR THE BOARD OF DIRECTORS OF THE COMPANY, (III) ANY
OTHER ACTION BY THE COMPANY THAT RESULTS IN A SIGNIFICANT DIMINUTION IN SUCH
POSITION, AUTHORITY, DUTIES OR RESPONSIBILITIES, PROVIDED THAT THE COMPANY’S NO
LONGER BEING A REPORTING COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION
SHALL NOT BE DEEMED TO RESULT IN SUCH A SIGNIFICANT DIMINUTION, OR (IV) ANY
FAILURE BY THE COMPANY TO COMPLY IN ANY MATERIAL RESPECT WITH ANY OF THE
PROVISIONS OF SECTION 4 OF THIS AGREEMENT;

(2)           ANY REQUIREMENT THAT YOU RELOCATE OUTSIDE OF, OR ANY RELOCATION OF
THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE OUTSIDE OF, THE METROPOLITAN AREA OF
ATLANTA, GEORGIA; OR

(3)           ANY BREACH BY THE COMPANY OF ANY OTHER MATERIAL PROVISION OF THIS
AGREEMENT.


(L)           “INCUMBENT BOARD” MEANS A BOARD OF DIRECTORS CONSISTING OF
INDIVIDUALS WHO EITHER ARE (A) MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS ON
THE DATE HEREOF OR (B) MEMBERS WHO BECOME MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST SIXTY
PERCENT (60%) OF THE DIRECTORS THEN

3


--------------------------------------------------------------------------------



COMPRISING THE INCUMBENT BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH THAT PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT OBJECTION TO THAT NOMINATION), BUT EXCLUDING, FOR THAT
PURPOSE, ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF
AN ACTUAL OR THREATENED ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) WITH RESPECT TO THE ELECTION OR
REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD OF DIRECTORS.


(M)          “NON-PUBLIC CHANGE IN CONTROL EVENT” MEANS ANY CHANGE IN CONTROL
EVENT THAT IS NOT A PUBLIC CHANGE IN CONTROL EVENT.


(N)           “PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP WITHIN THE MEANING
OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(O)           “PUBLIC CHANGE IN CONTROL EVENT” MEANS ANY CHANGE IN CONTROL EVENT
AS DEFINED IN CLAUSE (F) ABOVE WHERE (I) THE PERSON THAT ACCUMULATES BENEFICIAL
OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
COMPANY’S VOTING STOCK HAS, OR SUCH PERSON IS A DIRECT OR INDIRECT SUBSIDIARY OF
A PERSON THAT HAS, A CLASS OF COMMON STOCK (OR DEPOSITARY RECEIPTS OR OTHER
CERTIFICATES REPRESENTING COMMON EQUITY INTERESTS) TRADED ON A U.S. NATIONAL
SECURITIES EXCHANGE OR QUOTED ON NASDAQ OR ANOTHER ESTABLISHED OVER-THE-COUNTER
TRADING MARKET IN THE UNITED STATES OR WHICH WILL BE SO TRADED OR QUOTED WHEN
ISSUED OR EXCHANGED IN CONNECTION WITH SUCH CHANGE IN CONTROL EVENT OR (II) UPON
THE CONSUMMATION OF SUCH CHANGE IN CONTROL EVENT, THE VOTING STOCK OF THE
COMPANY WILL REMAIN TRADING ON A U.S. NATIONAL SECURITIES EXCHANGE OR QUOTED ON
NASDAQ OR ANOTHER ESTABLISHED OVER-THE-COUNTER TRADING MARKET IN THE UNITED
STATES.


(P)           “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE WHO IS (I) AN OFFICER OF
THE COMPANY OR AN AFFILIATE HAVING ANNUAL COMPENSATION GREATER THAN $145,000
(WITH CERTAIN ADJUSTMENTS FOR INFLATION AFTER 2007), (II) A FIVE-PERCENT OWNER
OF THE COMPANY OR (III) A ONE-PERCENT OWNER OF THE COMPANY HAVING ANNUAL
COMPENSATION GREATER THAN $150,000.  FOR PURPOSES OF THIS SECTION, NO MORE THAN
50 EMPLOYEES (OR, IF LESSER, THE GREATER OF THREE OR 10 PERCENT OF THE
EMPLOYEES) SHALL BE TREATED AS OFFICERS.  EMPLOYEES WHO (I) NORMALLY WORK LESS
THAN 17 1/2 HOURS PER WEEK, (II) NORMALLY WORK NOT MORE THAN 6 MONTHS DURING ANY
YEAR, (III) HAVE NOT ATTAINED AGE 21, (IV) ARE INCLUDED IN A UNIT OF EMPLOYEES
COVERED BY AN AGREEMENT WHICH THE SECRETARY OF LABOR FINDS TO BE A COLLECTIVE
BARGAINING AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES AND THE COMPANY OR AN
AFFILIATE (EXCEPT AS OTHERWISE PROVIDED IN REGULATIONS ISSUED UNDER THE CODE) OR
(V) WHO HAVE NOT COMPLETED SIX MONTHS OF SERVICE SHALL BE EXCLUDED FOR PURPOSES
OF DETERMINING THE NUMBER OF OFFICERS FOR THIS DETERMINATION.  FOR PURPOSES OF
THIS SECTION, THE TERM “FIVE-PERCENT OWNER” (“ONE-PERCENT OWNER”) MEANS ANY
PERSON WHO OWNS MORE THAN FIVE PERCENT (ONE PERCENT) OF THE OUTSTANDING STOCK OF
THE COMPANY OR STOCK POSSESSING MORE THAN FIVE PERCENT (ONE PERCENT) OF THE
TOTAL COMBINED VOTING POWER OF ALL STOCK OF THE COMPANY.  FOR PURPOSES OF
DETERMINING OWNERSHIP, THE ATTRIBUTION RULES OF SECTION 318 OF THE CODE SHALL BE
APPLIED BY SUBSTITUTING “FIVE PERCENT” FOR “50 PERCENT” IN SECTION 318(A)(2) AND
THE RULES OF SECTIONS 414(B), 414(C) AND 414(M) OF THE CODE SHALL NOT APPLY. 
FOR PURPOSES OF THIS SECTION, THE TERM “COMPENSATION” HAS THE MEANING GIVEN SUCH
TERM BY

4


--------------------------------------------------------------------------------



SECTION 414(Q)(4) OF THE CODE.  THE DETERMINATION OF WHETHER YOU ARE A SPECIFIED
EMPLOYEE WILL BE BASED ON A DECEMBER 31 IDENTIFICATION DATE SUCH THAT IF YOU
SATISFY THE ABOVE DEFINITION OF SPECIFIED EMPLOYEE AT ANY TIME DURING THE
12-MONTH PERIOD ENDING ON DECEMBER 31, YOU WILL BE TREATED AS A SPECIFIED
EMPLOYEE IF YOU HAVE A TERMINATION OF EMPLOYMENT DURING THE 12-MONTH PERIOD
BEGINNING ON THE FIRST DAY OF THE FOURTH MONTH FOLLOWING THE IDENTIFICATION
DATE.  THIS DEFINITION IS INTENDED TO COMPLY WITH THE “SPECIFIED EMPLOYEE” RULES
OF SECTION 409A(A)(2)(B)(I) OF THE CODE AND SHALL BE INTERPRETED ACCORDINGLY.


(Q)           “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF YOUR
EMPLOYMENT AND SERVICE WITH THE COMPANY AND ALL AFFILIATES.  YOU WILL NOT BE
CONSIDERED AS HAVING HAD A TERMINATION OF EMPLOYMENT IF (I) YOU CONTINUE TO
PROVIDE SERVICES TO THE COMPANY OR ANY AFFILIATE AS AN EMPLOYEE OR INDEPENDENT
CONTRACTOR AT AN ANNUAL RATE THAT IS MORE THAN 20 PERCENT OF THE SERVICES
RENDERED, ON AVERAGE, DURING THE IMMEDIATELY PRECEDING 36 MONTHS OF EMPLOYMENT
(OR, IF EMPLOYED LESS THAN 36 MONTHS, SUCH LESSER PERIOD) OR (II) YOU ARE ON
MILITARY LEAVE, SICK LEAVE OR OTHER BONA FIDE LEAVE OF ABSENCE (SUCH AS
TEMPORARY EMPLOYMENT BY THE GOVERNMENT) SO LONG AS THE PERIOD OF SUCH LEAVE DOES
NOT EXCEED SIX MONTHS, OR IF LONGER, SO LONG AS YOUR RIGHT TO REEMPLOYMENT WITH
THE COMPANY OR ANY AFFILIATE IS PROVIDED EITHER BY STATUTE OR BY CONTRACT.  IF
THE PERIOD OF LEAVE (I) ENDS OR (II) EXCEEDS SIX MONTHS AND YOUR RIGHT TO
REEMPLOYMENT IS NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE TERMINATION
OF EMPLOYMENT WILL BE DEEMED TO OCCUR ON THE FIRST DATE IMMEDIATELY FOLLOWING
SUCH SIX-MONTH PERIOD IF NOT REEMPLOYED BY THE COMPANY OR ANY AFFILIATE BEFORE
SUCH TIME AND ELIGIBILITY FOR PAYMENTS AND BENEFITS HEREUNDER WILL BE DETERMINED
AS OF THAT TIME.


(R)            “TOTAL DISABILITY” MEANS YOUR INABILITY, THROUGH PHYSICAL OR
MENTAL ILLNESS OR ACCIDENT, TO PERFORM THE MAJORITY OF YOUR USUAL DUTIES AND
RESPONSIBILITIES HEREUNDER (AS SUCH DUTIES ARE CONSTITUTED ON THE DATE OF THE
COMMENCEMENT OF SUCH DISABILITY) IN THE MANNER AND TO THE EXTENT REQUIRED UNDER
THIS AGREEMENT FOR A PERIOD OF AT LEAST NINETY (90) CONSECUTIVE DAYS.  TOTAL
DISABILITY SHALL BE DEEMED TO HAVE OCCURRED ON THE FIRST DAY FOLLOWING THE
EXPIRATION OF SUCH NINETY (90) DAY PERIOD.


(S)           “TRADE SECRETS” MEANS ANY AND ALL INFORMATION CONCERNING, RELATING
TO AND/OR IN THE POSSESSION OF, THE COMPANY AND/OR ITS AFFILIATES AND/OR THE
BUSINESS OF THE COMPANY THAT QUALIFIES AS A TRADE SECRET AS DEFINED BY THE LAWS
OF THE STATE OF GEORGIA ON THE DATE OF THIS AGREEMENT AND AS SUCH LAWS ARE
AMENDED FROM TIME TO TIME THEREAFTER.


(T)            “VOTING STOCK” MEANS THE THEN OUTSTANDING SECURITIES OF AN ENTITY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF MEMBERS OF THAT ENTITY’S BOARD OF
DIRECTORS.

5


--------------------------------------------------------------------------------



2.            EMPLOYMENT; DUTIES.


(A)           THE COMPANY AGREES TO EMPLOY YOU AS CHIEF OPERATING OFFICER OF THE
COMPANY WITH THE DUTIES AND RESPONSIBILITIES GENERALLY ASSOCIATED WITH SUCH
POSITION AND SUCH OTHER REASONABLE ADDITIONAL RESPONSIBILITIES AND POSITIONS AS
MAY BE ADDED TO YOUR DUTIES FROM TIME TO TIME BY THE CHIEF EXECUTIVE OFFICER,
THE PRESIDENT OF THE COMPANY (EXCLUDING A PRESIDENT OF ANY DIVISION OF THE
COMPANY) OR THE BOARD OF DIRECTORS CONSISTENT WITH YOUR POSITION.


(B)           DURING YOUR EMPLOYMENT HEREUNDER, YOU SHALL (I) DILIGENTLY FOLLOW
AND IMPLEMENT ALL COMPANY EMPLOYEE POLICIES AND ALL MANAGEMENT POLICIES AND
DECISIONS COMMUNICATED TO YOU BY THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT OR
THE BOARD OF DIRECTORS; AND (II) TIMELY PREPARE AND FORWARD TO THE CHIEF
EXECUTIVE OFFICER, THE PRESIDENT OR THE BOARD OF DIRECTORS ALL REPORTS AND
ACCOUNTINGS AS MAY BE REASONABLY REQUESTED OF YOU.


(C)           YOU SHALL RELOCATE TO THE METROPOLITAN AREA OF ATLANTA, GEORGIA
WITHIN 12 MONTHS FOLLOWING SEPTEMBER 1, 2007, AND YOU SHALL BE COVERED BY THE
COMPANY’S EMPLOYEE RELOCATION POLICY IN CONNECTION WITH SUCH RELOCATION. 
BEGINNING ON SEPTEMBER 1, 2007, THE COMPANY WILL REIMBURSE YOU UP TO $4,000 PER
MONTH FOR (I) TEMPORARY HOUSING EXPENSES, (II) HOME TRAVEL AND (III) ANY INCOME
TAXES TO BE INCURRED BY YOU IN CONNECTION WITH (I) AND (II) ABOVE, FOR A PERIOD
EQUAL TO THE SHORTER OF (1) 12 MONTHS OR (2) UNTIL YOU ACQUIRE PERMANENT HOUSING
IN THE ATLANTA, GEORGIA METROPOLITAN AREA.  IN ADDITION, UNTIL YOU SECURE SUCH
TEMPORARY HOUSING, BUT IN NO EVENT LATER THAN SEPTEMBER 30, 2007, THE COMPANY
WILL REIMBURSE YOU FOR REASONABLE HOTEL AND TRAVEL EXPENSES INCURRED BY YOU
DURING SUCH TRANSITION PERIOD.


3.            TERM.  THE TERM HEREOF SHALL COMMENCE ON AUGUST 27, 2007, SHALL
CONTINUE FOR A PERIOD OF ONE (1) YEAR AND SHALL BE AUTOMATICALLY EXTENDED FROM
YEAR-TO-YEAR THEREAFTER UNLESS TERMINATED IN ACCORDANCE WITH SECTION 6 HEREOF
(THE “TERM”).


4.            COMPENSATION.


(A)           (1)  YOU SHALL BE PAID AN ANNUAL BASE SALARY OF NOT LESS THAN FOUR
HUNDRED THOUSAND DOLLARS ($400,000) PER YEAR (THE “BASE SALARY”) COMMENCING ON
AUGUST 27, 2007.  THE BASE SALARY SHALL ACCRUE AND BE DUE AND PAYABLE IN EQUAL,
OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS AND THE COMPANY MAY
DEDUCT FROM EACH SUCH INSTALLMENT ALL AMOUNTS REQUIRED TO BE DEDUCTED AND
WITHHELD IN ACCORDANCE WITH APPLICABLE FEDERAL AND STATE INCOME, FICA AND OTHER
WITHHOLDING TAX REQUIREMENTS.

(2)  THE BASE SALARY SHALL BE REVIEWED BY THE BOARD OF DIRECTORS AT LEAST ONCE
DURING EACH YEAR OF THE TERM AND MAY BE INCREASED FROM TIME TO TIME AND AT ANY
TIME BY THE BOARD OF DIRECTORS.  THE BASE SALARY SHALL IN NO EVENT BE REDUCED OR
DECREASED BELOW THE HIGHEST LEVEL ATTAINED AT ANY TIME BY YOU, UNLESS YOU AND
THE BOARD OF DIRECTORS AGREE TO IMPLEMENT A SALARY REDUCTION PROGRAM FOR COST
ABATEMENT PURPOSES.

(3)  AS THE TERM BEGINS ON OTHER THAN THE FIRST BUSINESS DAY OF A CALENDAR MONTH
AND AS THE TERM HEREOF SHALL TERMINATE ON OTHER THAN THE LAST DAY OF A CALENDAR

6


--------------------------------------------------------------------------------


MONTH, YOUR COMPENSATION FOR SUCH MONTH SHALL BE PRORATED ACCORDING TO THE
NUMBER OF DAYS DURING SUCH MONTH THAT OCCUR WITHIN THE TERM.


(B)           FOR THE FISCAL YEAR OF THE COMPANY ENDING ON DECEMBER 31, 2007,
YOU SHALL BE PAID A BONUS IN AN AMOUNT EQUAL TO 65% OF YOUR 2007 ELIGIBLE
EARNINGS (THE “2007 BONUS PAYMENT”), SUCH 2007 BONUS PAYMENT TO BE PAID IN THE
FIRST QUARTER OF 2008 CONCURRENTLY WITH PAYMENTS TO OTHER COMPANY EXECUTIVE
OFFICERS UNDER THE COMPANY’S 2007 EXECUTIVE BONUS PLAN.  COMMENCING WITH THE
FISCAL YEAR OF THE COMPANY ENDING ON DECEMBER 31, 2008 AND FOR EACH FISCAL YEAR
THEREAFTER, YOU SHALL BE ENTITLED TO RECEIVE AN ANNUAL TARGET BONUS OPPORTUNITY
IN AN AMOUNT EQUAL TO SIXTY-FIVE PERCENT (65%) OF YOUR ELIGIBLE EARNINGS (THE
“ANNUAL TARGET BONUS”), WITH THE ABILITY TO EARN FIFTY PERCENT (50%) (THRESHOLD)
TO ONE HUNDRED FIFTY PERCENT (150%) (MAXIMUM) OF YOUR ANNUAL TARGET BONUS IF THE
BONUS CRITERIA FOR SUCH ANNUAL PERIOD, AS SET BY THE BOARD OF DIRECTORS OF THE
COMPANY, ARE SATISFIED (THE “TARGET BONUS PAYMENT”); PROVIDED THAT IF SUCH BONUS
CRITERIA ARE NOT SATISFIED, NO ANNUAL TARGET BONUS SHALL BE PAYABLE.  THE
CRITERIA TO EARN YOUR ANNUAL TARGET BONUS AND OTHER LEVELS BETWEEN THE THRESHOLD
AND MAXIMUM FOR EACH YEAR OF THE TERM SHALL BE BASED UPON GOOD FAITH
NEGOTIATIONS BETWEEN YOU AND THE BOARD OF DIRECTORS.  ALL TARGET BONUS PAYMENTS
THAT BECOME PAYABLE SHALL BE PAID TO YOU IN ACCORDANCE WITH THE APPLICABLE BONUS
PLAN.


(C)           WHILE YOU ARE PERFORMING THE SERVICES DESCRIBED HEREIN, THE
COMPANY SHALL REIMBURSE YOU FOR ALL REASONABLE AND NECESSARY EXPENSES INCURRED
BY YOU IN CONNECTION WITH THE PERFORMANCE OF YOUR DUTIES OF EMPLOYMENT HEREUNDER
IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY AS APPLIED TO THE
COMPANY’S EXECUTIVE OFFICERS.


(D)           PURSUANT TO THIS SECTION 4(D), YOU SHALL PARTICIPATE IN THE
CHANGE-IN-CONTROL ACCELERATED VESTING AND SEVERANCE PLAN AMENDED AND RESTATED
EFFECTIVE FEBRUARY 17, 2006 AND ANY PLAN(S) OR PROGRAM(S) THAT SUPERSEDE,
REPLACE AND/OR SUPPLEMENT SUCH PLAN, AS IN EFFECT FROM TIME TO TIME (THE
“AV/SP”), AT THE SECOND HIGHEST AND SECOND MOST BENEFICIAL LEVEL OF
PARTICIPATION PROVIDED UNDER THE AV/SP.  WITH RESPECT TO EACH INDIVIDUAL
BENEFIT, OR CATEGORY OF SIMILAR BENEFIT, PROVIDED TO YOU UNDER EACH OF THE AV/SP
AND THIS AGREEMENT, THE TWO (2) BENEFITS SHALL NOT BE CUMULATIVE, AND YOU SHALL
BE ENTITLED TO RECEIVE EACH SUCH BENEFIT, OR CATEGORY OF BENEFIT, UNDER THE
TERMS OF THE AV/SP OR THE TERMS OF THIS AGREEMENT, WHICHEVER WOULD BE THE
GREATER AMOUNT OR VALUE TO YOU, EXCEPT THAT THE TIMING AND MANNER OF PAYMENT OF
SUCH BENEFITS SHALL BE CONSISTENT WITH THE TERMS OF THIS AGREEMENT, REGARDLESS
OF WHETHER THE AMOUNT OR VALUE OF THE BENEFITS YOU ARE ENTITLED TO RECEIVE ARE
DETERMINED UNDER THE AV/SP OR THIS AGREEMENT.  THE RESTRICTIONS ON CUMULATION OF
BENEFITS IN THIS SECTION 4(D), AND THE APPLICATION OF THE TERMS OF THE AV/SP TO
BENEFITS PROVIDED THEREUNDER, SHALL NOT APPLY TO YOUR RIGHT TO QUALIFY FOR AND
PARTICIPATE IN THE AV/SP AT THE SECOND HIGHEST AND SECOND MOST BENEFICIAL LEVEL
OF PARTICIPATION.


(E)           YOU SHALL RECEIVE PAID VACATION DURING EACH TWELVE (12) MONTH
PERIOD OF YOUR EMPLOYMENT IN ACCORDANCE WITH THE COMPANY’S VACATION POLICY.  TO
THE EXTENT THAT YOU DO NOT USE YOUR ACCRUED VACATION DURING SUCH TWELVE (12)
MONTH PERIOD, ANY

7


--------------------------------------------------------------------------------



REMAINING ACCRUED VACATION SHALL BE SUBJECT TO THE CARRYOVER RESTRICTIONS
APPLICABLE IN THE COMPANY’S NORMAL VACATION POLICIES.


5.            EQUITY RIGHTS.


(A)           UPON EXECUTION OF THIS AGREEMENT, YOU SHALL BE ENTITLED TO RECEIVE
50,000 RSUS WHICH SHALL VEST IN ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC.
2006 EQUITY AND CASH INCENTIVE PLAN, WITH 25,000 RSUS VESTING ON AUGUST 27,
2009, 12,500 RSUS VESTING ON AUGUST 27, 2010 AND 12,500 RSUS VESTING ON AUGUST
27, 2011, ASSUMING YOUR CONTINUED EMPLOYMENT UNTIL EACH SUCH TIME, OR AS
OTHERWISE VESTED PURSUANT TO SECTION 6.  UPON EXECUTION OF THIS AGREEMENT, YOU
SHALL ALSO BE ENTITLED TO RECEIVE 150,000 STOCK OPTIONS WHICH VEST OVER A PERIOD
OF FOUR YEARS IN ACCORDANCE WITH THE TERMS OF THE EARTHLINK, INC. 2006 EQUITY
AND CASH INCENTIVE PLAN AND THE COMPANY’S STANDARD VESTING SCHEDULE FOR STOCK
OPTIONS.


(B)           THE STOCK OPTIONS AND RESTRICTED STOCK UNITS GRANTED BY THE
COMPANY TO YOU FROM TIME TO TIME ARE HEREINAFTER COLLECTIVELY CALLED THE “STOCK
OPTIONS AND RSUS.”  YOU SHALL BE GIVEN THE PERIOD PERMITTED UNDER YOUR
RESPECTIVE STOCK OPTION AGREEMENTS TO EXERCISE YOUR STOCK OPTIONS AFTER YOUR
TERMINATION OF EMPLOYMENT.


(C)           VESTED STOCK OPTIONS SHALL BE EXERCISABLE FOR THIRTY (30) DAYS
FOLLOWING TERMINATION OF EMPLOYMENT.


6.            TERMINATION.


(A)           A TERMINATION OF EMPLOYMENT SHALL OCCUR ONLY AS FOLLOWS:

(1)           FOR CAUSE IMMEDIATELY BY THE COMPANY; OR

(2)           AT YOUR OPTION FOR GOOD REASON; OR

(3)           AT YOUR OPTION UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF
TERMINATION DELIVERED BY YOU TO THE COMPANY; OR

(4)           FOR ANY REASON BY THE COMPANY UPON THREE (3) CALENDAR MONTHS PRIOR
WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU, EXCEPT DURING A PERIOD OF YOUR
DISABILITY THAT MAY QUALIFY AS THE PERIOD FOR QUALIFICATION FOR YOUR TERMINATION
OF EMPLOYMENT DUE TO YOUR TOTAL DISABILITY AS SET FORTH IN SECTION 6(A)(6); OR

(5)           BY THE COMPANY UPON YOUR DEATH; OR

(6)           BY THE COMPANY BECAUSE OF YOUR TOTAL DISABILITY UPON THIRTY (30)
DAYS PRIOR WRITTEN NOTICE OF TERMINATION DELIVERED TO YOU.


(B)           SUBJECT TO SECTION 19 BELOW, IF YOU HAVE A TERMINATION OF
EMPLOYMENT THAT IS NOT IN CONNECTION WITH A CHANGE IN CONTROL EVENT (I) BY THE
COMPANY FOR OTHER THAN “CAUSE,” OR (II) BY YOU FOR “GOOD REASON,” YOU SHALL BE
PAID AN AMOUNT EQUAL TO ONE

8


--------------------------------------------------------------------------------



HUNDRED PERCENT (100%) OF THE SUM OF (I) YOUR BASE SALARY AS OF THE EFFECTIVE
DATE OF YOUR TERMINATION OF EMPLOYMENT AND (II) YOUR ANNUAL TARGET BONUS FOR THE
YEAR IN WHICH YOUR TERMINATION OF EMPLOYMENT OCCURS.  SUCH AMOUNT SHALL BE PAID
IN EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE, BIWEEKLY INSTALLMENTS, STARTING
WITH THE FIRST PAYROLL PAYMENT DATE FOLLOWING YOUR TERMINATION OF EMPLOYMENT AS
DESCRIBED IN THIS SECTION 6(B) AND CONTINUING THEREAFTER FOR EIGHTEEN (18)
MONTHS.  HOWEVER, YOU WILL NOT BE ENTITLED TO ANY PAYMENT UNDER THIS SECTION
6(B) IF YOU HAVE RECEIVED PAYMENTS UNDER SECTION 6(C) BELOW.  IN ADDITION, IN
THE EVENT OF SUCH TERMINATION OF EMPLOYMENT AS DESCRIBED IN THIS SECTION 6(B),
YOU SHALL BECOME IMMEDIATELY VESTED IN ALL YOUR OUTSTANDING STOCK OPTIONS AND
RSUS THAT OTHERWISE WOULD HAVE VESTED DURING THE 18-MONTH PERIOD IMMEDIATELY
FOLLOWING SUCH TERMINATION OF EMPLOYMENT.


(C)           SUBJECT TO SECTION 19 BELOW, IF A NON-PUBLIC CHANGE IN CONTROL
EVENT OCCURS AND YOU HAVE NOT PREVIOUSLY INCURRED A TERMINATION OF EMPLOYMENT,
YOU SHALL BE PAID AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER SUCH CHANGE IN
CONTROL EVENT AN AMOUNT EQUAL TO ONE HUNDRED AND FIFTY PERCENT (150%) OF THE SUM
OF (I) YOUR BASE SALARY AS OF THE EFFECTIVE DATE OF THE CHANGE IN CONTROL EVENT
AND (II) YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH THE CHANGE IN CONTROL
EVENT OCCURS.  IN THE EVENT YOU RECEIVE ANY PAYMENTS UNDER THIS SECTION 6(C),
YOUR RIGHT TO RECEIVE PAYMENTS UNDER SECTIONS 6(B), 6(D) AND 6(E) WILL BE
TERMINATED.


(D)           SUBJECT TO SECTION 19 BELOW, IF, IN CONNECTION WITH A PUBLIC
CHANGE IN CONTROL EVENT, YOU HAVE A TERMINATION OF EMPLOYMENT (I) BY THE COMPANY
FOR OTHER THAN “CAUSE,” OR (II) BY YOU FOR “GOOD REASON,” YOU SHALL BE PAID AN
AMOUNT EQUAL TO (A) ONE HUNDRED AND FIFTY PERCENT (150%) OF THE SUM OF (I) YOUR
BASE SALARY AS OF THE EFFECTIVE DATE OF YOUR TERMINATION OF EMPLOYMENT AND (II)
YOUR ANNUAL TARGET BONUS FOR THE YEAR IN WHICH YOUR TERMINATION OF EMPLOYMENT
OCCURS.  SUCH AMOUNT SHALL BE PAID IN EQUAL, OR AS NEARLY EQUAL AS PRACTICABLE,
BIWEEKLY INSTALLMENTS STARTING WITH THE FIRST PAYROLL PAYMENT DATE FOLLOWING
YOUR TERMINATION OF EMPLOYMENT AS DESCRIBED IN THIS SECTION 6(D) AND CONTINUING
THEREAFTER FOR EIGHTEEN (18) MONTHS.  HOWEVER, YOU WILL NOT BE ENTITLED TO ANY
PAYMENT UNDER THIS SECTION 6(D) IF YOU HAVE RECEIVED PAYMENTS UNDER SECTION 6(C)
ABOVE.


(E)           IF YOU HAVE A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE
OR BY YOU FOR REASONS OTHER THAN FOR “GOOD REASON,” THE COMPANY WILL HAVE NO
OBLIGATIONS TO PAY YOU ANY AMOUNT BEYOND THE EFFECTIVE DATE OF SUCH TERMINATION
OF EMPLOYMENT WHETHER AS BASE SALARY, ANNUAL TARGET BONUS OR OTHERWISE OR TO
PROVIDE YOU WITH ANY BENEFITS ARISING HEREUNDER OR OTHERWISE EXCEPT AS REQUIRED
BY LAW.


7.            CONFIDENTIAL INFORMATION AND TRADE SECRETS.  YOU ACKNOWLEDGE THAT
THE NATURE OF YOUR ENGAGEMENT BY THE COMPANY IS SUCH THAT YOU SHALL HAVE ACCESS
TO THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS, EACH OF WHICH HAS GREAT
VALUE TO THE COMPANY, PROVIDES THE COMPANY A COMPETITIVE ADVANTAGE, AND
CONSTITUTES THE FOUNDATION UPON WHICH THE BUSINESS OF THE COMPANY IS BASED.  YOU
AGREE TO HOLD ALL OF THE CONFIDENTIAL INFORMATION AND THE TRADE SECRETS IN
CONFIDENCE AND TO NOT USE, DISCLOSE, PUBLISH OR OTHERWISE DISSEMINATE ANY OF
SUCH CONFIDENTIAL INFORMATION AND THE TRADE SECRETS TO ANY OTHER PERSON, EXCEPT
TO THE EXTENT SUCH DISCLOSURE IS (I) NECESSARY TO THE PERFORMANCE OF THIS
AGREEMENT AND IN FURTHERANCE OF THE

9


--------------------------------------------------------------------------------



COMPANY’S BEST INTERESTS, (II) REQUIRED BY APPLICABLE LAW, (III) AS A RESULT OF
PORTIONS OF THE CONFIDENTIAL INFORMATION AND/OR THE TRADE SECRETS BECOMING
LAWFULLY OBTAINABLE FROM OTHER SOURCES, (IV) AUTHORIZED IN WRITING BY THE
COMPANY, OR (V) NECESSARY TO ENFORCE THIS AGREEMENT.  THE RESTRICTIONS SET FORTH
IN THIS SECTION 7 SHALL REMAIN IN FULL FORCE AND EFFECT (A) WITH RESPECT TO THE
CONFIDENTIAL INFORMATION, FOR THE THREE (3) YEAR PERIOD FOLLOWING THE EFFECTIVE
DATE OF YOUR TERMINATION OF EMPLOYMENT, AND WITH RESPECT TO THE TRADE SECRETS,
UNTIL THE TRADE SECRETS NO LONGER RETAIN THEIR STATUS OR QUALIFY AS TRADE
SECRETS UNDER APPLICABLE LAW.  UPON YOUR TERMINATION OF EMPLOYMENT, YOU SHALL
DELIVER TO THE COMPANY ALL DOCUMENTS, RECORDS, NOTEBOOKS, WORK PAPERS, AND ALL
SIMILAR MATERIAL CONTAINING CONFIDENTIAL INFORMATION AND TRADE SECRETS, WHETHER
PREPARED BY YOU, THE COMPANY OR ANYONE ELSE.


8.            INVENTIONS AND PATENTS.  ALL INVENTIONS, DESIGNS, IMPROVEMENTS,
PATENTS, COPYRIGHTS AND DISCOVERIES CONCEIVED BY YOU DURING THE TERM OF THIS
AGREEMENT WHICH ARE USEFUL IN OR DIRECTLY OR INDIRECTLY RELATE TO THE BUSINESS
OF THE COMPANY OR TO ANY EXPERIMENTAL WORK CARRIED ON BY THE COMPANY, SHALL BE
THE PROPERTY OF THE COMPANY.  YOU AGREE TO PROMPTLY AND FULLY DISCLOSE TO THE
COMPANY ALL SUCH INVENTIONS, DESIGNS, IMPROVEMENTS, PATENTS, COPYRIGHTS AND
DISCOVERIES (WHETHER DEVELOPED INDIVIDUALLY OR WITH OTHER PERSONS) AND AT THE
COMPANY’S EXPENSE, TO TAKE ALL STEPS NECESSARY AND REASONABLY REQUIRED TO ASSURE
THE COMPANY’S OWNERSHIP THEREOF AND TO ASSIST THE COMPANY IN PROTECTING OR
DEFENDING THE COMPANY’S PROPRIETARY RIGHTS THEREIN.


9.            RESTRICTIVE COVENANTS.


(A)           NON-COMPETITION.  YOU AGREE THAT DURING YOUR EMPLOYMENT, AND FOR A
PERIOD OF TWELVE (12) CALENDAR MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, YOU
SHALL NOT PERFORM WITHIN THE 50 STATES OF THE UNITED STATES OF AMERICA ANY
SERVICES WHICH ARE IN COMPETITION WITH THE BUSINESS OF THE COMPANY DURING YOUR
EMPLOYMENT, OR FOLLOWING YOUR TERMINATION OF EMPLOYMENT ANY SERVICES WHICH ARE
IN COMPETITION WITH A MATERIAL LINE OF BUSINESS ENGAGED IN BY THE COMPANY AT THE
TIME OF YOUR TERMINATION OF EMPLOYMENT, AND WHICH ARE THE SAME AS OR SIMILAR TO
THOSE SERVICES YOU PERFORMED FOR THE COMPANY UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, IF THE OTHER BUSINESS COMPETITIVE WITH THE BUSINESS OF THE COMPANY HAS
MULTIPLE LINES, DIVISIONS, SEGMENTS OR UNITS, SOME OF WHICH ARE NOT COMPETITIVE
WITH THE BUSINESS OF THE COMPANY, NOTHING HEREIN SHALL PREVENT YOU FROM BEING
EMPLOYED BY OR PROVIDING SERVICES TO SUCH LINE, DIVISION, SEGMENT OR UNIT THAT
IS NOT COMPETITIVE WITH THE BUSINESS OF THE COMPANY.  FOR PURPOSES OF THIS
SECTION 9(A), “MATERIAL” MEANS A LINE OF BUSINESS THAT REPRESENTS 20% OR MORE OF
THE COMPANY’S CONSOLIDATED REVENUES OR ADJUSTED EBITDA FOR THE FOUR FISCAL
QUARTERS IMMEDIATELY PRECEDING YOUR TERMINATION OF EMPLOYMENT.


(B)           NON-RECRUITMENT.  YOU AGREE THAT DURING YOUR EMPLOYMENT AND FOR A
PERIOD OF TWELVE (12) CALENDAR MONTHS FOLLOWING TERMINATION OF EMPLOYMENT, YOU
WILL NOT, DIRECTLY OR INDIRECTLY:  (1) SOLICIT, INDUCE, RECRUIT, OR CAUSE A
RESTRICTED EMPLOYEE TO RESIGN EMPLOYMENT WITH THE COMPANY OR ITS AFFILIATES, OR
(2) PARTICIPATE IN MAKING HIRING DECISIONS, ENCOURAGE THE HIRING OF, OR AID IN
THE HIRING PROCESS OF A RESTRICTED EMPLOYEE ON BEHALF OF ANY EMPLOYER OTHER THAN
THE COMPANY AND ITS AFFILIATES.  AS USED HEREIN, “RESTRICTED EMPLOYEE” MEANS ANY
EMPLOYEE OF THE COMPANY OR ITS AFFILIATES WITH WHOM YOU HAD MATERIAL
BUSINESS-RELATED CONTACT WHILE PERFORMING SERVICES UNDER THIS

10


--------------------------------------------------------------------------------



AGREEMENT, AND WHO IS:  (1) A MEMBER OF EXECUTIVE MANAGEMENT; (2) A CORPORATE
OFFICER OF THE COMPANY OR ANY OF ITS AFFILIATES; OR (3) ANY EMPLOYEE OF THE
COMPANY OR ANY OF ITS AFFILIATES ENGAGED IN PRODUCT OR SERVICE DEVELOPMENT OR
PRODUCT OR SERVICE MANAGEMENT.


(C)           EFFECT OF BREACH.  THE OBLIGATION OF THE COMPANY TO CONTINUE TO
FULFILL ITS PAYMENT AND BENEFIT OBLIGATIONS TO YOU PURSUANT TO SECTIONS 6(B),
6(C), 6(D), 6(E) AND 9(D) IS CONDITIONED UPON YOUR COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 9 AND SECTIONS 7 AND 8.  ACCORDINGLY, IN THE EVENT
THAT YOU SHALL MATERIALLY BREACH THE PROVISIONS OF THIS SECTION 9 AND/OR
SECTIONS 7 AND/OR 8 AND NOT CURE OR CEASE (AS APPROPRIATE) SUCH MATERIAL BREACH
WITHIN TEN (10) DAYS OF RECEIPT OF NOTICE THEREOF FROM THE COMPANY, THE
COMPANY’S OBLIGATIONS UNDER SECTIONS 6(B), 6(C), 6(D), 6(E) AND 9(D) SHALL
TERMINATE.  TERMINATION OF THE COMPANY’S OBLIGATIONS UNDER SECTIONS 6(B), 6(C),
6(D), 6(E) OR 9(D) SHALL NOT BE THE COMPANY’S SOLE AND EXCLUSIVE REMEDY FOR A
BREACH OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8.  IN ADDITION TO THE REMEDY
PROVIDED IN THIS SECTION 9(C), THE COMPANY SHALL BE ENTITLED TO SEEK DAMAGES AND
INJUNCTIVE RELIEF TO ENFORCE THIS SECTION 9 AND SECTIONS 7 AND 8, IN THE EVENT
OF A BREACH BY YOU OF THIS SECTION 9 AND/OR SECTIONS 7 AND/OR 8.  ADDITIONALLY,
IN THE EVENT YOU MATERIALLY BREACH SUCH PROVISIONS, YOU SHALL BE REQUIRED TO
REPAY TO THE COMPANY ALL SUCH AMOUNTS PAID PURSUANT TO SECTIONS 6(B), 6(C),
6(D), 6(E) AND 9(D) THAT YOU WOULD NOT HAVE RECEIVED HAD SUCH AMOUNT BEEN PAID
AND YOU BREACHED SUCH PROVISIONS.


10.         REMEDIES.


(A)           THE PARTIES HERETO AGREE THAT THE SERVICES TO BE RENDERED BY YOU
PURSUANT TO THIS AGREEMENT, AND THE RIGHTS AND PRIVILEGES GRANTED TO THE COMPANY
PURSUANT TO THIS AGREEMENT, ARE OF A SPECIAL, UNIQUE, EXTRAORDINARY AND
INTELLECTUAL CHARACTER, WHICH GIVES THEM A PECULIAR VALUE; THE LOSS OF WHICH
CANNOT BE REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN ANY ACTION AT LAW,
AND THAT A BREACH BY YOU OF ANY OF THE TERMS OF THIS AGREEMENT WILL CAUSE THE
COMPANY GREAT AND IRREPARABLE INJURY AND DAMAGE.  YOU HEREBY AGREE THAT THE
DEFINITION OF THE BUSINESS OF THE COMPANY SET FORTH IN SECTION 1 IS CORRECT,
THAT THE COMPANY AND ITS AFFILIATES CONDUCT BUSINESS THROUGHOUT THE 50 STATES OF
THE UNITED STATES OF AMERICA AND BEYOND, AND THAT THESE RESTRICTIONS ARE
REASONABLY NECESSARY TO PROTECT THE LEGITIMATE BUSINESS INTERESTS OF THE
COMPANY.  YOU HEREBY EXPRESSLY AGREE THAT THE COMPANY SHALL BE ENTITLED TO THE
REMEDIES OF INJUNCTION, SPECIFIC PERFORMANCE AND OTHER EQUITABLE RELIEF TO
PREVENT A BREACH OF THIS AGREEMENT BY YOU.  THIS SECTION 10 SHALL NOT BE
CONSTRUED AS A WAIVER OF ANY OTHER RIGHTS OR REMEDIES WHICH THE COMPANY MAY HAVE
FOR DAMAGES OR OTHERWISE.


(B)           IN THE EVENT OF ANY DISPUTE OVER THE INTERPRETATION OR APPLICATION
OF THIS AGREEMENT, THE COMPANY SHALL REIMBURSE YOU FOR YOUR REASONABLE
ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THAT DISPUTE UNLESS THE
COMPANY IS DETERMINED, BY FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION,
TO BE THE PREVAILING PARTY ON ALL OR SUBSTANTIALLY ALL OF THE ISSUES IN DISPUTE,
WHICH REIMBURSEMENT SHALL BE MADE PROMPTLY FOLLOWING FINAL JUDGMENT.


11.         CONSTRUCTION AND SEVERABILITY.  THE PARTIES HERETO AGREE THAT THE
PROVISIONS OF THIS AGREEMENT SHALL BE PRESUMED TO BE ENFORCEABLE, AND ANY
READING CAUSING UNENFORCEABILITY

11


--------------------------------------------------------------------------------



SHALL YIELD TO A CONSTRUCTION PERMITTING ENFORCEMENT.  IN THE EVENT A COURT
SHOULD DETERMINE NOT TO ENFORCE A PROVISION OF THIS AGREEMENT DUE TO
OVERBREADTH, VIOLATION OF PUBLIC POLICY, OR SIMILAR REASONS, THE PARTIES
SPECIFICALLY AUTHORIZE SUCH REVIEWING COURT TO ENFORCE SAID COVENANT TO THE
MAXIMUM EXTENT REASONABLE, WHETHER SAID REVISIONS BE IN TIME, TERRITORY, SCOPE
OF PROHIBITED ACTIVITIES, OR OTHER RESPECTS.  IF ANY SINGLE COVENANT, PROVISION,
WORD, CLAUSE OR PHRASE IN THIS AGREEMENT SHALL BE FOUND UNENFORCEABLE, IT SHALL
BE SEVERED AND THE REMAINING COVENANTS AND PROVISIONS ENFORCED IN ACCORDANCE
WITH THE TENOR OF THE AGREEMENT.


12.         ASSIGNMENT.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
HEREUNDER MAY NOT BE ASSIGNED BY EITHER PARTY HERETO WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.


13.          NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY
NOTICE REQUIRED OR PERMITTED TO BE GIVEN TO YOU PURSUANT TO THIS AGREEMENT SHALL
BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO YOU BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS SET FORTH BELOW YOUR SIGNATURE ON
THIS AGREEMENT OR AT SUCH OTHER ADDRESS AS YOU SHALL DESIGNATE BY WRITTEN NOTICE
TO THE COMPANY GIVEN IN ACCORDANCE WITH THIS SECTION 13, AND ANY NOTICE REQUIRED
OR PERMITTED TO BE GIVEN TO THE COMPANY, THE CHAIRMAN OF THE BOARD OF DIRECTORS
OR THE CHAIRMAN OF THE LEADERSHIP AND COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS SHALL BE GIVEN IN WRITING, AND PERSONALLY DELIVERED OR MAILED TO THAT
RECIPIENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
APPROPRIATE RECIPIENT AT THE ADDRESS SET FORTH UNDER THE SIGNATURE OF THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY OR HIS DESIGNEE ON THIS AGREEMENT OR AT SUCH
OTHER ADDRESS AS THE COMPANY SHALL DESIGNATE BY WRITTEN NOTICE TO YOU GIVEN IN
ACCORDANCE WITH THIS SECTION 13.  ANY NOTICE COMPLYING WITH THIS SECTION 13
SHALL BE DEEMED RECEIVED UPON ACTUAL RECEIPT BY THE ADDRESSEE.


14.         WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY BREACH OF THIS
AGREEMENT BY THE OTHER PARTY HERETO SHALL NOT BE EFFECTIVE UNLESS IN WRITING,
AND NO SUCH WAIVER SHALL OPERATE OR BE CONSTRUED AS THE WAIVER OF THE SAME OR
ANOTHER BREACH ON A SUBSEQUENT OCCASION.


15.         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF GEORGIA.


16.         BENEFICIARY.  ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND PERMITTED ASSIGNS.


17.         ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT OF
THE PARTIES HERETO RELATING TO YOUR EMPLOYMENT BY THE COMPANY IN THE CAPACITY
HEREIN STATED AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NO PROVISIONS OF ANY
EMPLOYEE MANUAL, PERSONNEL POLICIES, COMPANY DIRECTIVES OR OTHER AGREEMENT OR
DOCUMENT SHALL BE DEEMED TO MODIFY THE TERMS OF THIS AGREEMENT.  NO AMENDMENT OR
MODIFICATION OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON YOU OR THE COMPANY
UNLESS MADE IN WRITING AND SIGNED BY THE PARTIES HERETO.  ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS RELATING TO YOUR EMPLOYMENT BY THE COMPANY, IN
WHATEVER CAPACITY, ARE HEREBY EXPRESSLY TERMINATED.

12


--------------------------------------------------------------------------------



18.         EXCISE TAX.


(A)           IF ANY PAYMENT OR DISTRIBUTION BY THE COMPANY AND/OR ANY AFFILIATE
OF THE COMPANY TO OR FOR YOUR BENEFIT, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO
OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT,
INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK APPRECIATION RIGHT OR
SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING
OR EXERCISABILITY OF ANY OF THE FOREGOING (A “PAYMENT”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR TO ANY SIMILAR TAX IMPOSED BY
STATE OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX (SUCH
TAX OR TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE PAYMENTS AND BENEFITS
PAYABLE OR PROVIDED UNDER THIS AGREEMENT (OR OTHER PAYMENTS AS DESCRIBED BELOW)
SHALL BE REDUCED (BUT NOT BELOW THE AMOUNT OF THE PAYMENTS OR BENEFITS PROVIDED
UNDER THIS AGREEMENT) IF, AND ONLY TO THE EXTENT THAT, SUCH REDUCTION WILL ALLOW
YOU TO RECEIVE A GREATER NET AFTER TAX AMOUNT THAN YOU WOULD RECEIVE ABSENT SUCH
REDUCTION.


(B)           THE ACCOUNTING FIRM WILL FIRST DETERMINE THE AMOUNT OF ANY
PARACHUTE PAYMENTS THAT ARE PAYABLE TO YOU.  THE ACCOUNTING FIRM ALSO WILL
DETERMINE THE NET AFTER TAX AMOUNT ATTRIBUTABLE TO YOUR TOTAL PARACHUTE
PAYMENTS.


(C)           THE ACCOUNTING FIRM WILL NEXT DETERMINE THE LARGEST AMOUNT OF
PAYMENTS THAT MAY BE MADE TO YOU WITHOUT SUBJECTING YOU TO THE EXCISE TAX (THE
“CAPPED PAYMENTS”).  THEREAFTER, THE ACCOUNTING FIRM WILL DETERMINE THE NET
AFTER TAX AMOUNT ATTRIBUTABLE TO THE CAPPED PAYMENTS.


(D)           YOU THEN WILL RECEIVE THE TOTAL PARACHUTE PAYMENTS OR THE CAPPED
PAYMENTS OR SUCH OTHER AMOUNT LESS THAN THE TOTAL PARACHUTE PAYMENTS, WHICHEVER
PROVIDES YOU WITH THE HIGHER NET AFTER TAX AMOUNT, BUT IN NO EVENT WILL ANY SUCH
REDUCTION IMPOSED BY THIS SECTION 18 BE IN EXCESS OF THE AMOUNT OF PAYMENTS OR
BENEFITS PAYABLE OR PROVIDED UNDER THIS AGREEMENT.  IF YOU WILL RECEIVE THE
CAPPED PAYMENTS OR SOME OTHER AMOUNT LESSER THAN THE TOTAL PARACHUTE PAYMENTS,
THE TOTAL PARACHUTE PAYMENTS WILL BE ADJUSTED BY FIRST REDUCING THE AMOUNT OF
ANY NONCASH BENEFITS UNDER THIS AGREEMENT OR ANY OTHER PLAN, AGREEMENT OR
ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE DIRECTED BY YOU) AND THEN BY
REDUCING THE AMOUNT OF ANY CASH BENEFITS UNDER THIS AGREEMENT OR ANY OTHER PLAN,
AGREEMENT OR ARRANGEMENT (WITH THE SOURCE OF THE REDUCTION TO BE DIRECTED BY
YOU).  THE ACCOUNTING FIRM WILL NOTIFY YOU AND THE COMPANY IF IT DETERMINES THAT
THE PARACHUTE PAYMENTS MUST BE REDUCED AND WILL SEND YOU AND THE COMPANY A COPY
OF ITS DETAILED CALCULATIONS SUPPORTING THAT DETERMINATION.


(E)           AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF CODE SECTIONS
280G AND 4999 AT THE TIME THAT THE ACCOUNTING FIRM MAKES ITS DETERMINATIONS
UNDER THIS SECTION 18, IT IS POSSIBLE THAT AMOUNTS WILL HAVE BEEN PAID OR
DISTRIBUTED TO YOU THAT SHOULD NOT HAVE BEEN PAID OR DISTRIBUTED UNDER THIS
SECTION 18 (“OVERPAYMENTS”), OR THAT ADDITIONAL AMOUNTS SHOULD BE PAID OR
DISTRIBUTED TO YOU UNDER THIS SECTION 18 (“UNDERPAYMENTS”).  IF THE ACCOUNTING
FIRM DETERMINES, BASED ON EITHER THE ASSERTION OF A DEFICIENCY BY THE INTERNAL
REVENUE SERVICE AGAINST THE COMPANY OR YOU, WHICH ASSERTION THE ACCOUNTING

13


--------------------------------------------------------------------------------



FIRM BELIEVES HAS A HIGH PROBABILITY OF SUCCESS OR CONTROLLING PRECEDENT OR
SUBSTANTIAL AUTHORITY, THAT AN OVERPAYMENT HAS BEEN MADE, THAT OVERPAYMENT WILL
BE TREATED FOR ALL PURPOSES AS A DEBT AB INITIO THAT YOU MUST REPAY TO THE
COMPANY TOGETHER WITH INTEREST AT THE APPLICABLE FEDERAL RATE UNDER CODE SECTION
7872; PROVIDED, HOWEVER, THAT NO DEBT WILL BE DEEMED TO HAVE BEEN INCURRED BY
YOU AND NO AMOUNT WILL BE PAYABLE BY YOU TO THE COMPANY UNLESS, AND THEN ONLY TO
THE EXTENT THAT, THE DEEMED DEBT AND PAYMENT WOULD EITHER REDUCE THE AMOUNT ON
WHICH YOU ARE SUBJECT TO TAX UNDER CODE SECTION 4999 OR GENERATE A REFUND OF TAX
IMPOSED UNDER CODE SECTION 4999.  IF THE ACCOUNTING FIRM DETERMINES, BASED UPON
CONTROLLING PRECEDENT OR SUBSTANTIAL AUTHORITY, THAT AN UNDERPAYMENT HAS
OCCURRED, THE ACCOUNTING FIRM WILL NOTIFY YOU AND THE COMPANY OF THAT
DETERMINATION AND THE AMOUNT OF THAT UNDERPAYMENT WILL BE PAID TO YOU PROMPTLY
BY THE COMPANY.


(F)            FOR PURPOSES OF THIS SECTION 18, THE FOLLOWING TERMS SHALL HAVE
THEIR RESPECTIVE MEANINGS:

(I)            “ACCOUNTING FIRM” MEANS THE· INDEPENDENT ACCOUNTING FIRM ENGAGED
BY THE COMPANY IN THE COMPANY’S SOLE DISCRETION.

(II)           “NET AFTER TAX AMOUNT” MEANS THE AMOUNT OF ANY PARACHUTE PAYMENTS
OR CAPPED PAYMENTS, AS APPLICABLE, NET OF TAXES IMPOSED UNDER CODE SECTIONS 1,
3101(B) AND 4999 AND ANY STATE OR LOCAL INCOME TAXES APPLICABLE TO YOU ON THE
DATE OF PAYMENT.  THE DETERMINATION OF THE NET AFTER TAX AMOUNT SHALL BE MADE
USING THE HIGHEST COMBINED EFFECTIVE RATE IMPOSED BY THE FOREGOING TAXES ON
INCOME OF THE SAME CHARACTER AS THE PARACHUTE PAYMENTS OR CAPPED PAYMENTS, AS
APPLICABLE, IN EFFECT ON THE DATE OF PAYMENT.

(III)          “PARACHUTE PAYMENT” MEANS A PAYMENT THAT IS DESCRIBED IN CODE
SECTION 280G(B)(2), DETERMINED IN ACCORDANCE WITH CODE SECTION 280G AND THE
REGULATIONS PROMULGATED OR PROPOSED THEREUNDER.


(G)           THE FEES AND EXPENSES OF THE ACCOUNTING FIRM FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY THE
PRECEDING SUBSECTIONS SHALL BE BORNE BY THE COMPANY; IF SUCH FEES AND EXPENSES
ARE INITIALLY PAID BY YOU, THE COMPANY SHALL REIMBURSE YOU THE FULL AMOUNT OF
SUCH FEES AND EXPENSES WITHIN FIVE BUSINESS DAYS AFTER RECEIPT FROM YOU OF A
STATEMENT THEREFORE AND REASONABLE EVIDENCE OF YOUR PAYMENT THEREOF.


(H)           THE COMPANY AND YOU SHALL EACH PROVIDE THE ACCOUNTING FIRM ACCESS
TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE POSSESSION OF THE
COMPANY OR YOU, AS THE CASE MAY BE, REASONABLY REQUESTED BY THE ACCOUNTING FIRM,
AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN CONNECTION WITH THE
PREPARATION AND ISSUANCE OF THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY
THE PRECEDING SUBSECTIONS.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND YOU.


(I)            THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
YOU SHALL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE DETERMINATION OF
THE ACCOUNTING FIRM

14


--------------------------------------------------------------------------------



WITH RESPECT TO THE EXCISE TAX PAYABLE BY YOU.  YOU, AT THE REQUEST OF THE
COMPANY, SHALL PROVIDE THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS)
OF YOUR FEDERAL INCOME TAX RETURN AS FILED WITH THE INTERNAL REVENUE SERVICE AND
CORRESPONDING STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED WITH THE
APPLICABLE TAXING AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY
THE COMPANY, EVIDENCING SUCH CONFORMITY.


(J)            ALL PAYMENTS TO BE MADE TO YOU UNDER THIS SECTION 18 MUST BE PAID
BY THE END OF YOUR TAXABLE YEAR NEXT FOLLOWING THE YEAR IN WHICH THE TAXES THAT
ARE THE SUBJECT OF THE AUDIT OR LITIGATION ARE REMITTED TO THE TAXING
AUTHORITIES OR, WHERE NO SUCH TAXES ARE REMITTED, THE END OF YOUR TAXABLE YEAR
FOLLOWING THE YEAR IN WHICH THE AUDIT IS COMPLETED OR THERE IS A FINAL AND
NON-APPEALABLE SETTLEMENT OR THE RESOLUTION OF THE LITIGATION.


19.         TAX LIABILITIES AND CODE SECTION 409A.  ANY PAYMENTS OR BENEFITS
THAT YOU RECEIVE PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION FOR
ANY APPLICABLE EMPLOYMENT OR WITHHOLDING TAXES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN, IF YOU ARE A SPECIFIED EMPLOYEE, AND IF THE AMOUNTS THAT
YOU ARE ENTITLED TO RECEIVE PURSUANT TO SECTION 6 ARE NOT OTHERWISE EXEMPT FROM
SECTION 409A OF THE CODE, THEN TO THE EXTENT NECESSARY TO COMPLY WITH SECTION
409A, NO PAYMENTS FOR SUCH AMOUNTS MAY BE MADE UNDER THIS AGREEMENT (INCLUDING,
IF NECESSARY, ANY PAYMENTS FOR WELFARE OR OTHER BENEFITS IN WHICH CASE YOU MAY
BE REQUIRED TO PAY FOR SUCH COVERAGE OR BENEFITS AND RECEIVE REIMBURSEMENT WHEN
PAYMENT IS NO LONGER PROHIBITED) BEFORE THE DATE WHICH IS SIX (6) MONTHS AFTER
YOUR TERMINATION OF EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH.  ALL SUCH
AMOUNTS, WHICH WOULD HAVE OTHERWISE BEEN REQUIRED TO BE PAID OVER SUCH SIX (6)
MONTHS AFTER YOUR TERMINATION OF EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH,
SHALL BE PAID TO YOU IN ONE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE DATE WHICH IS SIX (6) MONTHS AFTER YOUR TERMINATION OF
EMPLOYMENT OR, IF EARLIER, YOUR DATE OF DEATH.  ALL SUCH REMAINING PAYMENTS
SHALL BE MADE AS IF THEY HAD BEGUN AS SET FORTH IN THIS AGREEMENT.  FOR PURPOSES
OF THIS AGREEMENT, YOUR RIGHTS TO PAYMENTS SHALL BE TREATED AS RIGHTS TO RECEIVE
A SERIES OF SEPARATE PAYMENTS TO THE FULLEST EXTENT ALLOWABLE UNDER SECTION 409A
OF THE CODE.  THIS AGREEMENT IS INTENDED TO COMPLY WITH THE APPLICABLE
REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE THEREWITH.  THE COMPANY MAY AT ANY TIME AMEND, SUSPEND OR
TERMINATE THIS AGREEMENT, OR ANY PAYMENTS TO BE MADE HEREUNDER, AS NECESSARY TO
BE IN COMPLIANCE WITH SECTION 409A OF THE CODE TO AVOID THE IMPOSITION ON YOU OF
ANY POTENTIAL EXCISE TAXES RELATING TO SECTION 409A.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

YOU:

THE COMPANY:

 

 

JOSEPH M. WETZEL

EARTHLINK, INC. By:

 

 

 

 

/s/ Joseph M. Wetzel

 

/s/ Rolla Huff

 

 

 

Address:

 

 

Name:

Rolla Huff

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Address:

1375 Peachtree Street

 

 

7-North

 

 

Atlanta, GA 30309

 

16


--------------------------------------------------------------------------------